Citation Nr: 1229635	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the RO.

The Veteran testified at a September 2008 hearing before the undersigned Veterans Law Judge.  A copy of the transcript of those proceedings is associated with the record.

This matter was previously remanded by the Board in December 2008 and in February 2010, for additional necessary development of the issues on appeal, and is once again before the Board for its de novo consideration.

The Board notes that an appeal of the denial of service connection for diabetes mellitus to include as due to herbicide exposure was perfected, but not certified to the Board due to a stay pursuant to the case of Haas v. Nicholson, 20 Vet. App. 257 (2006), reversed by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The stay has since been lifted, and review of the claims file reflects that development of the claim for service connection for diabetes mellitus appears to be continuing.  Review of the claims file and electronic virtual VA file do not reveal that a supplemental statement of the case has yet been issued, nor has the case been certified to the Board.  Therefore, that issue is not ripe for appellate review at this time and will be the subject of a later Board decision, if necessary.  

Unfortunately, the issues on the cover page are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for PTSD and during his September 2008 hearing, the Veteran alleged several different in-service stressor events.  Such stressors include an incident on the U.S.S. White Plains in either April or May of either 1972 or 1973 in which a serviceman's legs became entangled in a line, when the line became taut and physically separated the serviceman's legs from his body.  He also alleged that in October or November of 1972, while the U.S.S. White Plains was in port at Sasebo, Japan, he was present at the E.M. Club at the naval base when a violent incident (described by the Veteran as a "race riot") occurred in which several servicemen, armed with umbrellas with sharpened metal points, assaulted other servicemen.  According to the Veteran, this incident resulted in serious injury and the deaths of servicemen, and as a result, the naval base in Sasebo, Japan was "locked down" for four days.  In his November 2005 Notice of disagreement (NOD), the Veteran provided the name, R.L., of one of the perpetrators of the alleged incident.

Consistent with the Veteran's alleged stressors, service personnel records in the claims file confirm that the Veteran served on board the U.S.S. White Plains from January 1972 through July 1973. 

Concerning the stressor that allegedly occurred on board the U.S.S. White Plains in April or May of 1972 or 1973, the Board notes that the RO has not obtained ship's logs or deck logs for April to May of 1972 or April to May of 1973.  As it is likely that such records would document the occurrence and serviceman's injury alleged by the Veteran, the RO/AMC should request those records in its effort to corroborate that alleged stressor.

In relation to the assault that allegedly occurred in October or November of 1972 at Sasebo, Japan, the Joint Service Records Research Center (JSRRC) has obtained, via the National Archives and Records Administration (NARA), deck logs which show that the U.S.S. White Plains was in port at Sasebo, Japan from December 1, 1972 through December 31, 1972.  According to JSRRC, a review of these deck log records did not indicate any information that corroborated the Veteran's allegations of an assault and casualties at the Sasebo naval base.  It is unclear from the record as to whether the RO made efforts to obtain any other records or information in its attempt to corroborate the reported stressor.  Given the graveness of the events alleged by the Veteran (i.e., an apparently coordinated and premeditated assault resulting in serious injuries and deaths of U.S. servicemen) and the extent of the details provided (i.e., the name of one of the perpetrators of the incident and that the naval base was locked down for four days), it would appear to be likely that the alleged events would have resulted in an investigation by military authorities.  Toward that end, the RO/AMC should make efforts to contact the Navy Judge Advocate General, Navy Criminal Investigative Service, and the Chief of Naval Information to obtain any evidence or information that pertains to the events described by the Veteran at the naval base in Sasebo, Japan, during the period from December 1, 1972 through December 31, 1972.

Additionally, the Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki that claims for service connection for PTSD also include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1 (2009).  Here, post-service VA treatment records reflect additional psychiatric diagnoses of depressive disorder.  The records also note such symptoms occurred in response to a forced retirement from the Department of Corrections after he was noted to be negligent in his duties when an inmate was murdered. 

In accordance with the Court's holding in Clemons, the Board has recharacterized the Veteran's original claim of service connection for PTSD to include a claim for service connection for depression.  The Board notes the Veteran has not been afforded a VA examination that addresses the nature of his claimed depression and whether such is related to service.  Such an examination should be arranged for the Veteran.

With regard to the Veteran's claim for service connection for a left knee disability, the Board notes that a June 2005 VA examination revealed degenerative joint disease in his left knee.  During the examination, and during his September 2008 hearing, the Veteran alleged that he was unloading boxes from a conveyor belt during service, when he slipped and fell, injuring his left knee.  He also reported that he has experienced progressive left knee pain since his separation from active duty service.  The June 2005 VA examination report did not provide an opinion as to whether the Veteran's current left knee disability is etiologically related to his active duty service.  As such, the Veteran should be afforded a new VA examination of his left knee to obtain an opinion in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In further support of his claims, the Veteran provided a January 2005 statement from his mother which expresses that the Veteran was treated, shortly after his separation from service, for left knee pain by their family doctor, Dr. Hite and a bone specialist, Dr. Hayhurst.  According to the Veteran's mother, x-rays of the Veteran's left knee were taken at that time and the Veteran was diagnosed with left knee arthritis.  Records pertaining to the Veteran's treatment for a left knee disorder within a short time period from his separation from service would be relevant to the question of whether the Veteran's current left knee disability is etiologically related to his active duty service.  While the Veteran has been requested to provide release forms for treatment providers, he has not listed these physicians on the release forms.  However, since remand is otherwise required, the Veteran should be asked to provide completed release forms so that a request for records from these physicians can be accomplished.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses for all medical care providers who have treated him for his psychiatric disabilities and left knee disability, to specifically include Dr. Hite and Dr. Hayhurst.  After securing the necessary releases, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA treatment records concerning treatment for his psychiatric disabilities and left knee disability should be requested from the VA medical facilities in Denver and Pueblo, Colorado, dating since April 2011.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  Request the ship's logs and/or deck logs for the U.S.S. White Plains, dated from April to May of 1972 and April to May of 1973 through official sources (i.e. JSRRC, NARA, etc.)  All requests should be documented in the claims file.  If any records are not available, the Veteran and his representative should be notified of such.

3.  Contact the Navy Judge Advocate General, Navy Criminal Investigative Service, the Chief of Naval Information, and/or any other appropriate department or agency to request any records or information that pertain to an assault or "race riot" and resulting injuries, casualties, and lock down that occurred at the naval base in Sasebo, Japan, during the period from December 1, 1972 through December 31, 1972.  All requests should be documented in the claims file.  If any records are not available, the Veteran and his representative should be notified of such.

4.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the current nature of the Veteran's psychiatric disabilities, and to obtain an opinion regarding whether any diagnosed psychiatric disabilities other than PTSD are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and a review of the claims file, the examiner should provide a diagnosis for any psychiatric disabilities other than PTSD that are identified.  For any such disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disability, other than PTSD, is etiologically related to the Veteran's active duty service.  The examiner must also provide the medical basis for the conclusions reached.

5.  The Veteran should also be afforded a VA orthopedic examination to determine the current nature of the Veteran's left knee disability, and to obtain an opinion as to whether the Veteran's left knee disability is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and a review of the claims file, the examiner should provide a diagnosis relevant to the Veteran's left knee and offer an opinion as to whether it is at least as likely as not that any diagnosed left knee disability is etiologically related to the Veteran's active duty service.  The examiner must also provide the medical basis for the conclusions reached.

6.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

